Citation Nr: 1145854	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-47 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claims.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that proceeding is of record.  

The issue of entitlement to special monthly compensation (pursuant to 38 U.S.C.A. § 1114(k)) appears to have been raised by the record, see July 2006 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran, who has been diagnosed with type II diabetes mellitus, had onshore service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides. 

CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be presumed for type II diabetes mellitus manifested to a compensable degree (10 percent) within a one year after discharge from service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include type II diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran claims that he developed type II diabetes mellitus as a result of herbicide exposure while stationed in Vietnam.  He has reported going onshore on several occasions while serving on board the U.S.S. Tripoli.  The Veteran does not assert that the ship made any port calls during its deployment in Southeast Asia, but rather, he contends that he went onshore while the ship was located in Tonkin Bay, three miles offshore.  More specifically, the Veteran recalls going onshore to China Beach to meet General Westmoreland, whose battalion was on the U.S.S. Tripoli (a helicopter carrier); and waiting in Da Nang for four days prior to his extraction from Vietnam to return to the United States.  The latter instance took place in either late July or early August in 1968, just prior to the Veteran's discharge from service.  See June 2009 VA Form 21-4138; November 2009 VA Form 9; April 2011 transcript. 

The Board finds the Veteran's statements regarding onshore travel to the Republic of Vietnam, which he reiterated as sworn testimony at the April 2011 hearing, to be credible.  His statements are further corroborated by his service personnel records, which show he served on board the U.S.S. Tripoli from March 1966 until just prior to his August 12, 1968 discharge from service, see enlisted performance record; DD 214, and general internet research on the history of the U.S.S. Tripoli, which shows that the ship served on several deployments to Vietnamese waters, to include a second deployment beginning in early July 1968, when the Veteran was onboard.  Based on the foregoing, the Board finds that the Veteran had service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides at that time.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The medical evidence of record clearly establishes that the Veteran has been diagnosed with type II diabetes mellitus.  As the Board has determined that it is presumed he was exposed to herbicides as a result of his onshore service in the Republic of Vietnam during the Vietnam era, and the Veteran has been diagnosed with type II diabetes mellitus, he is entitled to service connection for type II diabetes mellitus on a presumptive basis under 38 C.F.R. § 3.309(e).  The Board, therefore, grants the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claim has been granted, the duty to notify and assist has been met to the extent necessary. 


ORDER

Service connection for type II diabetes mellitus, claimed as due to herbicide exposure, is granted. 


REMAND

The Board finds that additional development is needed before it can adjudicate the claim for service connection for erectile dysfunction, claimed as secondary to the now-service connected type II diabetes mellitus.  

Review of the claims folder reveals that the Veteran had complaints of erectile dysfunction as early as January 2002, at which time he was assessed with sexual dysfunction.  It appears he was assessed with new onset type II diabetes mellitus in June 2006.  In October 2009, a VA physician assessed him with erectile dysfunction (ED) and noted "likely related DM/BPH."  See ambulatory/outpatient care notes.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the fact that service connection for type II diabetes mellitus has been established, and given the Veteran's contentions and the evidence described above, the Board finds that a medical examination is necessary for the purpose of determining the etiology of any diagnosed erectile dysfunction.  Recent VA treatment records should also be obtained and the RO/AMC should make efforts to obtain any outstanding VA treatment records from the Wilmington VAMC and/or Vineland Clinic dated between May 2004 and February 2006.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Wilmington VAMC and/or Vineland Clinic dated between May 2004 and February 2006.  If no records during this timeframe can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  Obtain the Veteran's treatment records from the Wilmington VAMC and Vineland Clinic, dated since December 2009.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any current erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current erectile dysfunction was either (a) caused by, or (b) aggravated by the Veteran's service-connected type II diabetes mellitus.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


